Case 1:17-cv-00140-JB-MU Document 28 Filed 07/17/20 Page 1 of 1             PageID #: 156




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 JAMES D. CRANDLE,                      :
     Plaintiff,                         :
                                        :
                                        :
 vs.                                    :           CIVIL ACTION 17-0140-JB-MU
                                        :
 MR. SINGLETON, et al.,                 :
       Defendants.                      :
                                        :
                                      ORDER

       After due and proper consideration of all portions of this file deemed relevant

to the issue raised, and there having been no objections filed, the Recommendation

of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the

opinion of this Court. It is ORDERED that summary judgment is GRANTED in favor

of Defendants Chaplin Mr. Singleton, Chapel Administrator Therese Brown, Mobile

Area Interfaith Conference, and Mobile County, Alabama Sheriff Sam Cochran, and

all claims presented by the Plaintiff are DISMISSED with prejudice.

       DONE this 17th day of July, 2020.

                                  /s/ JEFFREY U. BEAVERSTOCK
                                  UNITED STATES DISTRICT JUDGE
